Beasley, Presiding Judge.
In Dent v. Mem. Hosp. of Adel, 227 Ga. App. 801 (490 SE2d 509) (1997), we affirmed the judgment of the trial court. The Supreme Court granted certiorari and reversed in Dent v. Mem. Hosp. of Adel, 270 Ga. 316 (509 SE2d 908) (1998). Accordingly, our judgment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment reversed.


McMurray, P. J, Andrews, Ruffin, Eldridge, Barnes, JJ, and Senior Appellate Judge Harold R. Banke concur.